Citation Nr: 1644723	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  08-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an increased rating for a neck disability, currently evaluated as 60 percent disabling.

3.  Entitlement to a compensable rating for headaches.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2007, the RO confirmed and continued the 60 percent and noncompensable ratings for the cervical spine and headaches, respectively.  The March 2007 rating decision also declined to reopen the claim for service connection for a right ankle disability on the basis that no new and material evidence was received.  In July 2015, the Board reopened the right knee claim and also took jurisdiction over the TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran had also filed an official claim for a TDIU by that time.  In July 2015, the Board remanded the claims on appeal for additional evidentiary development.

Additional claims related to service connection for peripheral neuropathy of the right lower extremity, an increased initial rating for a low back disability, and an increased rating for hemorrhoids were remanded in July 2015 for issuance of a statement of the case (SOC) following timely notice of disagreement.  The SOC was issued in October 2015, after which the Veteran neither submitted a VA Form 9, nor made any further statement related to those claims.  Thus, these appeals were not perfected and are not within the Board's jurisdiction to decide.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for a neck disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Any current right ankle disability is unrelated to a disease or injury in service.

2.  Prior to October 7, 2015, the Veteran's headaches were manifested by constant pain managed by pain medication, but without prostrating attacks.

3.  For the period beginning October 7, 2015, the Veteran's headaches have been manifested by characteristic prostrating attacks averaging once per month.



CONCLUSIONS OF LAW

1.  A right ankle disability was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a compensable rating for service connected headaches were not met prior to October 7, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for a 30 percent rating for the service connected headaches were met, effective October 7, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of letters dated in March 2006 and December 2006, which fully addressed the notice elements and were sent prior to the initial RO decision in this matter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and post-service VA treatment records were obtained.  The RO sought records from the Social Security Administration (SSA), but was later notified that the Veteran had not applied for disability benefits from SSA, so no such records exist.  The Veteran was afforded VA examinations, most recently in October 2015, with regard to his claim for service connection for a right ankle disability, as well as with regard to his headache rating claim.  The examination reports are adequate for assessing the nature of any disability associated with the right knee symptoms and for assessing the severity of the headache disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examinations were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  Id. Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the Board will address the merits of the claims. 
Service Connection

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The continuity of symptomatology route to service connection is only available for the diseases listed in 38 U.S.C.A. §§ 1101, 1112 (West 2014).  Walker v. Shinseki.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet App 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has a right ankle disability that was initially manifested during active service.  Throughout the pendency of this claim, he has reported experiencing a knot on his right ankle in service, and having symptoms such as pain and swelling in the years since his July 1976 separation from service.  The service treatment records indeed show treatment in March 1975 after a fall.  The Veteran had a knot on his right ankle with soreness to touch.  He was given an ace bandage and instructed to do a warm water soak.  Later in June 1975 he was again seen, this time for a swollen right foot, acquired in the field.  He had bruising on his foot at the time.  Thus, there is an in-service injury of the right ankle and foot, as well as competent lay reports of symptoms existing since that time.  The question remains whether the Veteran has had a diagnosed disability associated with those symptoms during the pendency of this claim. 

The Veteran filed an initial claim for service connection in July 1976.  The only disability mentioned was athlete's foot.  He filed another claim in July 1980; mentioning only hemorrhoids and a foot fungus.

The Veteran underwent a VA general medical examination in August 1979.  No complaints were recorded referable to the right ankle.  On musculoskeletal examination he voiced complaints referable to the back but no findings were reported referable to the ankles.  He was referred for an orthopedic examination due to his back complaints.  Ankle reflexes were 3+/3+ and the examination was described as normal.

In October 1979, the Veteran was "admitted to orthopedic" by VA for treatment of a back disability.  There was no mention of an ankle disability.  He continued to receive VA treatment, but an ankle disability was not reported until February 1997.

In July 1987, his extremities were noted to be normal.  VA treatment records show that in August 1986, September 1995 and February 1996 there was no edema or swelling in the extremities.   

In October 1995, the Veteran claimed service connection for a neck disability and skin rash.

A VA outpatient treatment record dated in February 1997, showed a report for the first time since service of a right ankle knot where it had slipped out of the socket.

In October 1997, the Veteran submitted a claim for service connection for a right ankle injury.  He had previously claimed service connection for a foot problem and service connection had been denied for a "sore foot."

In October 2000, a VA physician ordered an X-ray of the right ankle and foot.  Standard three views of each were obtained and the impression was a radiographically normal right ankle and foot.

In August 2003, the Veteran again reported chronic pain in the right ankle.  The physician noted the Veteran's range of motion lacked 5 degrees from neutral in the right ankle.  He reported swelling occurring with prolonged standing.  The physician suggested arthritis existed, but there is no x-ray to confirm such a diagnosis at this time.

April 2006 clinical notes continue to show complaints of right ankle swelling after the Veteran stood for a while.

In April 2009, the Veteran reported pain and swelling in his ankle and submitted photographs of his swollen right ankle.  In June 2009, he sought treatment with his VA physician for chronic pain in his ankle, at which time he reported it to be the same ankle that was injured in service.  He reported a continuation of problems because his work as a barber requires him to stand.  He continued to report swelling at time and the physician noted a knot, some tenderness and trace edema on the lateral aspect of the right ankle.  X-ray at that time showed no abnormalities of the soft tissues, bony structures or joint spaces of the right ankle.

April 2013 VA primary care notes indicate generalized stiffness in the Veteran's joints, with no hot or swollen joints and no pedal edema when examining the extremities.

Following the Board's remand, the Veteran was afforded a VA examination in October 2015 in order to determine whether there was an identifiable disability associated with the Veteran's right ankle symptoms of pain and swelling and obtain a nexus opinion if there was a current disability.  The examiner reviewed the file and examined the Veteran and determined that there was no current diagnosis associated with the symptoms described.  

On physical examination the Veteran's motion was noted to be outside the normal range and painful; the examiner confirmed that the joint was not ankylosed.  There was no evidence of pain on weight bearing, localized tenderness or crepitus.  Strength testing was normal and there was no muscle atrophy or joint instability.  The examiner found the etiology of the edema to be unknown and noted that all x-rays have been negative for any osseous deformity.  The examiner was unable to attribute a disability with a known clinical diagnosis to the Veteran's right ankle pain and swelling.  

An October 2015 addendum report notes the swelling in the ankle and foot, but again notes negative X-ray findings related to the joint.  The examiner noted the presence of pes planus and mild hallux valgus, and that these conditions might be the cause of the swelling with prolonged standing and walking.  The examiner again noted a lack of a right ankle disability connected to the symptoms experienced in service and since.  

While a right ankle disability has not been diagnosed the findings of limitation of motion together with pain and swelling suggest a current right ankle disability.  The remaining question is whether this current disability is related to a disease or injury in service.  The only evidence of such a link consists of the Veteran's relatively recent reports of ongoing symptomatology since service.  These reports are of limited probative value, because the fairly extensive contemporaneous records show that no right ankle disability was reported or found between the time of the Veteran's discharge from service in 1976 and his report of a disability in 1997.  There were affirmative findings that there was no swelling and it does not appear that the Veteran reported symptoms during this period.  The Veteran's more recent recollections were reported decades after the events in question and are less probative than the contemporaneous lay and medical evidence.

As the preponderance of the evidence is against finding a current diagnosis, the benefit-of-the-doubt doctrine is not applicable and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of the remote clinical history and findings pertaining to the disability under review.

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  He is presently in receipt of a noncompensable rating for the disability.  Under Diagnostic Code 8100, characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

In August 2006, the Veteran was seen by his primary care physician and he reported chronic headaches, although the severity and frequence of the headaches was not discussed.

The Veteran was afforded a VA examination in January 2007.  He reported an increase in headaches in the prior ten years and reported their constant nature with daily frequency.  He experienced a sharp pain that lasted all day, but without vision changes or other side effects.  He kept working, but takes pain medication.  The examiner confirmed the medication as Acetaminophen with codeine and Stanback Powder.  The Veteran reported a weekly migraine lasting longer than 2 days, but which is not prostrating and he confirmed that ordinary activity is possible.

In February 2009, an MRI of the brain was conducted due to persistent headache.  The report was unremarkable.

The Veteran was afforded a VA examination in October 2011.  At this time, he continued to report daily frontal headaches, none which were prostrating, but constant and worse on some days.  He reported taking 800 mg of ibuprofen and Lortab as needed for his headache pain.  The examiner confirmed that there were no characteristic prostrating attacks of migraine headache pain.  No additional pertinent physical findings were present.  The examiner noted the functional impact of the headaches to include a decrease in concentration while cutting hair.

February 2014 clinical notes show the Veteran's report of ongoing headache pain on the back side of the head, with the alternating use of Stanback Powder and ibuprofen for pain.

The Veteran was most recently afforded a VA examination on October 7, 2015.  At this time, he reported constant and severe headaches.  He reported the severe headaches as occurring two to three times weekly, requiring him to sit down and relax until it eases up.  The Veteran reported characteristic prostrating attacks of migraine pain once per month, although the examiner noted that these were not very prostrating and prolonged and not productive of severe economic inadaptability.  The examiner found these symptoms to moderately impact his ability to undergo physical and sedentary labor.

In sum, prior to October 7, 2015, the Veteran consistently reported daily headaches, but they were not reported to impact his ordinary activity or to be prostrating in nature.  However, at the time of the October 7, 2015, VA examination, the examiner confirmed the existence of prostrating attacks of migraine headache.  The Veteran reported a need to stop activity and sit and relax until symptoms passed.  He reported this level of headache occurring once per month.  Thus, under Diagnostic Code 8100, a 30 percent rating is warranted as of October 7, 2015, for the Veteran's headaches.  There is no basis upon which to award a compensable rating prior to that date, because no prostrating attacks of headache pain were reported during the period prior to October 7, 2015.

Consideration of an extraschedular rating for the Veteran's migraine headaches is deferred, pending development of the cervical spine and TDIU issues, and following the remand action, below.  See Brambley v. Principi, 17 Vet. App. 20 (2003); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); and Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Service connection for a right ankle disability is denied.

The Board having determined that the Veteran's headache disability does not warrant a compensable rating prior to October 7, 2015, but warrants a 30 percent rating effective October 7, 2015, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

Cervical Spine

The Veteran filed his claim for increase for his cervical spine disability in September 2006.  The disability is rated at 60 percent disabling under the rating criteria for intervertebral disc syndrome, Diagnostic Code 5243.  60 percent is the maximum schedular rating under Diagnostic Code 5243.  For an increase under the schedular criteria for the spine, ankylosis of the entire spine would need to be shown under the General Rating Formula for Diseases and Injuries of the Spine.  Moreover, an extraschedular rating may be assigned, after referral by the RO to VA's Under Secretary for Benefits or the Director, Compensation Service, in a case that presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render application of the regular schedular standards impractical.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

One month prior to the Veteran's increased rating claim, in August 2006, clinical records show a suggestion of surgery related to the cervical spine, although the treatment note indicates the Veteran was not interested in considering surgery and he was taking over the counter medications for pain management.

At the time of a VA examination in January 2007, the Veteran reported the use of a soft collar while at work and neck traction two to three times per day for 45 minutes to an hour.  Moderate flare-ups were also noted to occur weekly, lasting for hours, and requiring rest and pain medication.  In September 2008, the Veteran submitted a statement indicating he began having difficulty getting out of bed in the morning due to his cervical and lumbar spine disabilities.  An October 2011 VA examiner noted the Veteran's need to wear a neck collar while cutting hair.

At the time of a February 2015 VA examination, the Veteran reported problems standing and sitting and that he can now only stand for ten to fifteen minutes at a time, has difficulty getting out of bed, and that he closed his barbershop in December 2014.

An October 2015 examiner noted the cervical spine to moderately impact labor where heavy lifting and carrying, pushing and pulling is required due to pain and to moderately impact sedentary labor due to limited motion.

Symptoms shown throughout the record are not addressed by the schedular rating criteria, which may have a marked impact on the Veteran's employment, the Board finds that referral of the cervical spine rating claim to VA's Under Secretary for Benefits or the Director, Compensation Service, is required in this case.

TDIU

The Veteran is claiming to be unemployable due to his service connected disabilities.  The Veteran is service connected for disabilities of his cervical spine, lumbar spine, radiculopathy, hemorrhoids, herpes simplex, headaches, a knot on the forehead and allergic rhinitis.  A review of the record indicates varied impact on employability of these disabilities.

In December 2006, the Veteran reported that he owned a barber shop and that no other business would hire him, because he sometimes has to stop work to stretch his neck with an over the door traction device to get some relief for his neck pain.

A January 2007 VA examiner noted the Veteran's headaches to cause increased tardiness at work, but confirmed that he continues work through the headaches.  The Veteran was a self-employed barber at that time.  A January 2007 cervical spine examiner, however, noted the Veteran's use of a cervical traction device two to three times per day, for 45 minutes to an hour each time, to manage his neck pain.

In December 2014, the Veteran alleged a TDIU rating is warranted as he was unable to work full time as of December 24, 2014, due to his cervical and lumbar spine disabilities.  He reported cutting his hours back to twenty hours per week.  A letter dated December 24, 2014, from the Veteran's VA physician indicates the Veteran is permanently and totally disabled from gainful employment due to his chronic medical problems including degenerative arthritis of the spine with intervertebral disc syndrome.  Unfortunately, no explanation or rationale was provided with this opinion.

At the time of a February 2015 VA examination, the Veteran reported problems standing and sitting and that he can now only stand for ten to fifteen minutes at a time, has difficulty getting out of bed, and that he closed his barbershop in December 2014.

The October 2015 VA examiner noted the Veteran's lumbar spine disability to moderately to severely impact his employment where heavy lifting and carrying, pushing and pulling, prolonged standing and walking are required, as well as to moderately impact sedentary employment where prolonged sitting is required due to the impingement at L5-S1.  The cervical spine was noted to moderately impact labor where heavy lifting and carrying, pushing and pulling is required due to pain and to moderately impact sedentary labor due to limited motion.  Headaches were noted to moderately impact his ability to undergo physical and sedentary labor.  His peripheral nerve condition was noted to mildly impact prolonged standing and walking due to right leg pain.  And, his sinus disability and hemorrhoids were reported to not impact either physical or sedentary labor.

In a separate October 2015 report, the VA examiner noted the existence of allergic rhinitis, hemorrhoids, back, neck, headache and peripheral nerves disabilities, but merely referred to individual exams to discuss the functional impact.  No opinion was rendered as to the combined effect of the disabilities.  The Veteran has specifically contended that the combined effects of the back and neck are the cause of his unemployability.  The Board recognizes that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a TDIU claim.  Geib v. Shinseki, 733 F.3d 1350 (2013).  However, in this case, the combined impact has been specifically alleged and the evidence also tends to show that the combined impact on employability is indeed a factor for consideration based upon the severity of the Veteran's service-connected disabilities and their varied individual impact on both sedentary and physical labor.  A new opinion is necessary to decide this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim for an increased rating for the cervical spine disability to VA's Director, Compensation Service (Director) or Under Secretary for Benefits for adjudication of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321 (b).

2.  Once the cervical spine disability is assessed any extraschedular rating as a result of the action taken in remand directive number 1, if a 100 percent rating is not assigned for the cervical spine disability, obtain an addendum opinion related to the TDIU claim.  The opinion should come from the October 2015 VA examiner, if available.  This opinion should assess the impact of the Veteran's service-connected disabilities, either alone or in concert, on his ability to function.  The examiner must provide reasons for the opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


